Citation Nr: 1223662	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  05-14 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from August 1943 to April 1946.  He died in February 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2004 and January 2005 determinations by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In June 2007, a hearing was held before RO personnel, and in March 2008, a Travel Board hearing was held before the undersigned.  Transcripts of the hearings are associated with the claims files.  In July 2008 and November 2010 the case was remanded by the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  38 U.S.C.A. § 5103A(a)(1) requires VA to make "reasonable efforts" to provide assistance in DIC cases.  The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) (West 2002).

In this case, a May 2005 response from the National Personnel Records Center (NPRC) to a request for the Veteran's complete service medical/dental record (STRs) indicated that the STRs were sent to the VARO in Miami, Florida, on October 15, 1952.  The STRs are not currently associated with the claims folders.  Accordingly, an exhaustive search to locate them is necessary.  If they are located, an addendum to the February 2011 medical opinion may be necessary.

In addition, the appellant contends that VA paid the bill for the entirety of the Veteran's terminal hospitalization at Barnes Jewish Hospital in January and February 2004.  She has recently provided a document which she states was prepared by an individual at the billing department at Marion, Illinois, and includes the notation "[i]t appears VA paid for entire stay."  The relevant statute provides that a nonservice-connected burial allowance is payable if the Veteran died from nonservice-connected causes while properly hospitalized by the VA.  For burial allowance purposes, the term "hospitalized by VA" includes admission (transfer) to a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1600(c).

Accordingly, the case is REMANDED for the following action:

1. Arrange for an exhaustive search to locate the Veteran's complete STRs.  The scope of the search must include determining where Miami, Florida RO records would have been forwarded or retired (as such RO is no longer in existence) and contacting all such facilities.  Also ask the appellant to send any STRs she might have in her possession.  If any facility contacted points to other locations where the records may be stored, those sources should also be contacted search.  If the records remain unavailable, it must be so certified for the record, along with an explanation of the scope of the search.

2. If pertinent STRs are located and secured the Veteran's claims files should be forwarded to the February 2011 VA medical opinion-provider for an addendum to that opinion that encompasses consideration of the additional records received.   

3. The appropriate VA accounting department should be contacted and requested to provide information for the claims folders as to whether VA paid/was paying for the Veteran's terminal care at Barnes Jewish Hospital when he died in February 2004 (under the authority of 38 U.S.C.A. 1703).

4. Then, re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

